Citation Nr: 1523716	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction. 

2.  Entitlement to an initial rating in excess of 40 percent for prostate cancer with residual voiding dysfunction prior to February 17 2012, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to November 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for erectile dysfunction and prostate cancer, each assigned a noncompensable rating.  

In a November 2012 rating decision, the rating for prostate cancer with voiding dysfunction was increased to 40 percent effective June 18, 2009 (date of service connection) and then 20 percent from February 17, 2012 (date of VA examination).  

The Veteran testified at a Board hearing via video conference before the undersigned in April 2015. 


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction has been productive of a penis deformity with loss of erectile power.

2.  The Veteran's prostate cancer disability has been productive of urinary dysfunction resulting in the wearing of absorbent materials by the Veteran which must be changed 4 times a day, but not more, for the entire duration of the appeal period. 



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, 4.119 Diagnostic Code 7522, (2014).

2.  The criteria for a rating of 40 percent, but no higher, for prostate cancer disability with residual voiding dysfunction have been met for the entire appeal period.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a July 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claims for higher initial ratings, the Veteran is challenging the initial evaluations assigned following the granting of service connection for erectile dysfunction and prostate cancer disabilities.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability ratings assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to higher rating and a discussion of the reasons and bases for not assigning higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of the disabilities in question.  In addition, with regard to erectile dysfunction, private records have been submitted to show current disability level.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

The Board notes that the RO did not initially review those private medical records pertaining to the current disability level of erectile dysfunction, but the Board herein is granting the highest disability level based on those records.  Thus, there is no prejudice to the Veteran.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level for either erectile dysfunction or prostate cancer residuals and a uniform rating is warranted for each.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Erectile Dysfunction

The Veteran's erectile dysfunction is rated under Diagnostic Code 7522, which provides a 20 percent rating for a penis deformity, with loss of erectile power.  38 C.F.R. § 4.115b.

Although penis deformity was not shown on the examinations provided by VA, the private medical evidence of Dr. M.A.S. shows that the Veteran has Peyronie's plaques probably due to Peyronie's disease.  Angulation and rightward penile curvature of the penis were shown on examination.  The Veteran also has confirmed erectile dysfunction, consistent with the medical evidence.  

Thus, the Veteran has both a loss of erectile power as well as penis deformity, noted as an abnormal curvature/angulation.  Therefore, the medical evidence of record more nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 7522.  Accordingly, a 20 percent rating is warranted, and resolving all reasonable doubt, has been present throughout the appeal period.  

Prostate Cancer with Residual Voiding Dysfunction

Diagnostic Code 7528, which governs ratings of malignant neoplasms of the genitourinary system, provides that a 100 percent evaluation is assignable following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure with a mandatory VA examination at the expiration of 6 months.  Following that examination, if there has been no local reoccurrence or metastasis, residuals are to be evaluated as voiding dysfunction or renal dysfunction, whichever predominates.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In this case, urinary dysfunction, but not renal dysfunction, is present.

The Veteran was diagnosed with prostate cancer in June 2008 and underwent a robotic radical prostatectomy in October 2008.  The Veteran was past the expiration of the 6 months when he was service-connected as of a year later, in June 2009.  The Veteran has been assigned a 40 percent rating based on urinary dysfunction from the date of service connection, June 18, 2009, and a 20 percent rating from February 17, 2012.  

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction may be rated as urine leakage, frequency, or obstructive voiding.  Where there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, or stress incontinence requiring the use of absorbent materials that must be changed less than 2 times per day, a 20 percent is warranted.  For a rating based on urinary frequency, a 10 percent rating requires a daytime voiding interval between 2 and 3 hours, or awakening to void two times per night.  A 40 percent rating requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.  

For a rating based on obstructive voiding, a noncompensable percent rating is warranted for obstructive symptomatology with or without stricture disease requiring dilation one to two times per night.  A 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1) Post void residuals greater than 150 cc; 2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/sec); 3) Recurrent urinary tract infections secondary to obstruction; 4) Stricture disease requiring period dilation every 2 to 3 months.  A 30 percent rating is warranted when there is urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a.

A urinary tract infection which requires long term therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, warrants a 10 percent rating.  A 30 percent rating requires recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

In order for a rating in excess of 60 percent to be assigned, the Veteran must have a urinary disability productive of renal dysfunction requiring dialysis or precluding more than sedentary activity due to various symptoms; a bladder fistula, postoperative, suprapubic cystostomy; a fistula of the urethra with multiple urethroperineal fistulae; a malignant neoplasm; or a kidney transplant.

In this case, the Veteran does not have renal dysfunction; obstructive voiding; urinary tract infections; a bladder fistula, postoperative; suprapubic cystostomy; a fistula of the urethra with multiple urethroperineal fistulae; a malignant neoplasm; or a kidney transplant.

The Veteran has been examined by VA.  In August 2009, it was noted that the Veteran urinated 4 times a day at 4 hours intervals; twice per night at 6 hour interval; and urinary incontinence requiring an appliance as often at 4 times per day.  In a November 2012 examination, it was noted that the Veteran did not have urinary frequency and only required pad changes twice per day with no appliance use.  

However, at his Board hearing, the Veteran testified that he needed to change pads four times per day especially due to stress incontinence.  See Hearing Transcript page 17.  The Board finds that the Veteran is competent to make that report and also credible in that regard.  He also indicated that he urinated 5 times per day and did not have to awake at night.  He stated that he restricted his liquid intake to control frequent urination.

A 40 percent rating requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  The Board finds that the Veteran has met this criteria throughout the appeal period.  Although the 2012 VA examination indicated less pad changes, the Veteran credibly clarified this matter during his hearing.  A 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.  The Veteran has not met this criteria as his pad changes are less frequent.  Accordingly, a 40 percent rating, but no higher is warranted during the entire appeal period.  


Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 20 percent for erectile dysfunction and a 40 percent rating for residuals of prostate cancer during the entire period, but the preponderance of the evidence is against a rating in excess of 40 percent for residuals of prostate cancer.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's erectile dysfunction and prostate residuals are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

A 20 percent rating for erectile dysfunction is granted, subject to the law and regulations governing the payment of monetary benefits.

A 40 percent for prostate cancer disability with residual voiding dysfunction is granted throughout the appeal period, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 40 percent for prostate cancer disability with residual voiding dysfunction is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


